ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ amendment with regard to drawings, the objection noted in the last Office action has been vacated. The Replacement Sheets (Figures 1-7) submitted on 09/03/2021 have been entered.  

Abstract
3.	Responsive to Applicant’s  amendment of  Abstract, the objection noted in the last Office action regarding Abstract  has been vacated. The Abstract  filed on 09/03/2021 has been entered.

Specification
4.	Responsive to Applicants’  amendment to specification, the objection noted in the last Office action has been withdrawn.   Applicant’s amendments with respect to 

Claim Rejections - 35 USC § 101
3.	Applicant’s amendments with respect to claims 1, 13 are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
4.	Applicant’s amendments with respect to claims 1, 7 and 13 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.
 
Allowable Subject Matter
7.	  Remaining Claims 1, 3-7 , 9-13 and 15-18  are allowed.  

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle performance evaluation device , computer instructions and a method, implemented by circuits for implementing functions, comprising, among other limitations, acquiring a labeled auto driving experience (ADE) score of an ADE item within a time period in which the ADE item occurs, and recording labeled data of an ADE index for indicating a vehicle state; acquiring a correlation between the ADE item and acquiring a vehicle performance evaluation result according to the target ADE score, wherein the acquiring a labeled ADE score of an ADE item within a time period in which the ADE item occurs comprises: acquiring a scoring speech for the ADE item within the time period in which the ADE item occurs, and analyzing and labeling the scoring speech to acquire the labeled ADE score corresponding to the ADE item.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663